Citation Nr: 1802578	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  09-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a disability manifested by symptoms of neuropathy, to include polyneuropathy, left ulnar neuropathy, left peroneal neuropathy, and radiculopathy (neuropathy).


REPRESENTATION

Appellant represented by:	Katheryn A. Bilodeau, Esq.


ATTORNEY FOR THE BOARD

K. Hubers, Counsel





INTRODUCTION

The Veteran served on active duty from June 1949 to August 1951 and from June 1954 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Boise, Idaho, Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Louisville, Kentucky currently has jurisdiction of this matter.

This matter returns to the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  The Court set aside the Board's December 2015 decision denying the above-referenced claim and directed that the Board obtain a VA examination or opinion addressing the theory that the Veteran's condition is directly related to exposure to herbicides during his service in the Republic of Vietnam.  See June 2017 Memorandum Decision by the Court.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its June 2017 Memorandum Decision, the Court found that the Veteran had reasonably raised the theory that his claimed condition (various neuropathies) is directly related to presumed exposure to herbicides during his service in the Republic of Vietnam.  The Court further determined that the Veteran has met the criteria for a VA examination or opinion addressing that theory.  See June 2017 Memorandum Decision at p. 7.  Given the Court's findings and instructions, the Board will remand this matter to obtain an updated medical opinion that addresses the direct service connection theory.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding, relevant VA medical records from the Spokane VA Medical Center dated from 2013 to the present.

2.  Only after obtaining the VA medical records and any other development deemed necessary, then schedule the Veteran for a VA examination to address the nature, symptoms, and etiology of the Veteran's symptoms of neuropathy to include polyneuropathy, left ulnar neuropathy, left peroneal neuropathy, and radiculopathy (neuropathy).  The entire claims file should be reviewed by the examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  Identify each disability characterized by the symptoms of neuropathy as claimed by the Veteran.

b.  For each disability identified in (a), is it at least as likely as not (50 percent probability or greater) that the Veteran's  current disability was incurred in or otherwise related to the Veteran's military service, including exposure to herbicide agents during his service in the Republic of Vietnam?

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.
 
3. After completing the above, and any other development deemed necessary, readjudicate the claim.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




